439 F.2d 684
UNITED STATES of America, Plaintiff-Appellee,v.Gerald E. DESKINS, Defendant-Appellant.
No. 25929.
United States Court of Appeals, Ninth Circuit
March 9, 1971.

Donald E. Wolfram, of Richmond & Wolfram, Phoenix, Ariz., for defendant-appellant.
N. Warner Lee, Asst. U.S. Atty., Richard K. Burke, U.S. Atty., Phoenix, Ariz., for plaintiff-appellee.
Before CHAMBERS, MERRILL and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
It is contended that because of prior service, the jury that tried Deskins was unsuitable.  Deskins is concluded on this point by our Viramontes-Medina v. United States, 9 Cir., 411 F.2d 981.


3
Defendant at the trial on this Dyer Act case sought to inquire if local theft charges had been filed with reference to the car which had moved in interstate commerce.  This was immaterial.


4
Defendant also suggests insufficient evidence to convict, asserting he may have formed his intent to steal after reaching his destination.  This was a jury question on the facts here.  Collins v. United States, 9 Cir., 409 F.2d 1352.